DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim interpretation under 35 USC 112(f) for claims 12, 20, 23-25 reciting “evaluation unit” are maintained as set forth in the Non-Final Office Action on 10/06/2020. Claims 23-25 similarly modify the generic placeholder by functional language such as: describes a size of the second component of the light, describes a shape of the second component of the light, interpolates between values. Same analysis and interpretation as set forth in the Non-Final Office Action on 10/06/2020 applies.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 16 is objected to because it depends from the canceled claim 15. It appears claim 16 was intended to depend from claim 12. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recited “wherein evaluation unit interpolates …” Claim 12, from which claim 25 depends, also recites “an evaluation unit to receive a detector signal.” It is unclear whether the same or different “evaluation unit” is intended. For the purpose of this action, it is assumed that the same evaluation unit is intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 13, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160047895A1 (Dussan) further in view of US20120133799A1 (Findlay).
12, 22. Dussan discloses A LiDAR system (Dussan, Title, ¶31), comprising:
an optical source to emit a light beam (Dussan fig. 6C: 300; ¶163-164);
a mirror, which is disposed so that it reflects the light beam emitted by the optical source (Dussan figs. 6A-6C: MEMS mirror 500/502; ¶77-85);
a partially transparent element, which is disposed with respect to the mirror so that the light beam strikes the partially transparent element after being reflected by the mirror (Dussan 
a detector array having a plurality of individual sensors, and which is disposed so that the second component of the light beam is reflected by the partially transparent element onto the detector array (Dussan figs. 6A-6C: 662; ¶77-85) …; and
an evaluation unit to receive a detector signal from the detector array, which describes a position of the second component of the light beam projected on the detector array (Dussan figs. 6A-7A: 662; ¶82-85), and to ascertain from the detector signal a system state of the LiDAR system (Dussan ¶82-87).
While not explicitly disclosing, Dussan in view of Findlay teaches 
wherein the individual sensors of the detector array are coupled to one another via subtracter circuits (Findlay Fig. 1a: pixels 10, 11, Fig. 10: device controller 43; ¶90-91, 94), the subtracter circuits performing a subtraction involving output values of adjacent sensors (Findlay Fig. 9; ¶91).
It would have been obvious to one of ordinary skill in the art to modify Dussan to determine the difference between the outputs from the adjacent sensors as taught by Findlay because in doing so may provide for ambient light detection as taught by Findlay and “By combining proximity and ambient light sensors onto the same chip, the combined footprint is reduced” (Findlay ¶31). Further in doing so “unwanted background light may be suppressed” as taught by teaching reference US20160007009A1 in ¶60 teaching similar techniques among photogates, and as further taught by teaching reference US20180011194A1 in ¶5 “acquir[ing] output data from the first pixel group and the second pixel group of the distance image sensor, 
13. Dussan in view of Findlay teaches The LiDAR system of claim 12, wherein the mirror is disposed so as to be movable (Dussan figs. 6A-6C: MEMS mirror 500/502; ¶77-85).
20. Dussan in view of Findlay teaches The LiDAR system of claim 12, wherein the evaluation unit is coupled to a position sensor, which detects a position of the mirror, and wherein the evaluation unit is configured to ascertain an actual position of the mirror by the detector signal and comparing this actual position of the mirror with a position of the mirror detected by the position sensor to ascertain the system state (Dussan figs. 6A-6C; ¶10, 79, 81, 84, 85, 86, 90).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Findlay in view of US20170176575A1 (Smits).
14. While not explicitly disclosing, Dussan in view of Findlay in view of Smits teaches The LiDAR system of claim 12, wherein the detector signal describes the position of the second component of the light beam on the detector array that is projected on the detector array, wherein the position is a point of maximum brightness of the second component of the light beam on the detector array (Smits ¶221).
It would have been obvious to one of ordinary skill in the art to modify Dussan to use the point of maximum brightness on the detector, for example as taught by Smits, because using a “clear center of brightness” as taught by Smit is common in the art and may increase the accuracy.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Findlay further in view of US20110097006A1 (Mansour).

It would have been obvious to one of ordinary skill in the art to modify Dussan to use subtractor and multiplexers as taught by Mansour, because using a multiplexer to select the output of the adjacent sensors for subtraction is combining known elements of multiplexer and subtractor to yield predictable results and is a common technique as taught by the teaching reference US5191384A e.g. in Fig. 2 using multiplexer and differentiator at the outputs of light receiving elements SPC1-SPC6.
Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Findlay in view of US20180284240A1 (LaChapelle).
17. While not explicitly disclosing, Dussan in view of Findlay in view of  LaChapelle teaches The LiDAR system of claim 12, wherein only a selection of the sensors is active to receive the second component of the light beam reflected by the partially transparent element onto the detector array (LaChapelle ¶71, 78, 96, 131, 151).
It would have been obvious to one of ordinary skill in the art to modify Dussan to include an active part of the detector as taught by LaChapelle, because doing so is using a known technique to improve a similar device and may reduce the power usage of detectors.
18. While not explicitly disclosing, Dussan in view of Findlay in view of  LaChapelle teaches The LiDAR system of claim 12, wherein output signals of the sensors are compared to a threshold value and only those output signals are used for generating the detector signal whose amplitude is greater than the threshold value (LaChapelle ¶135, 138, 141, 78, 80).
.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Findlay in view of US20140307252A1 (Hinderling).
19. Dussan in view of Findlay teach The LiDAR system of claim 12, wherein the system state of the LiDAR system describes an orientation of optical components of the LiDAR system (Dussan figs. 6A-7A: mirrors 500/502; ¶74, 77-85), and
While not explicitly disclosing, Dussan in view of Findlay in view of Hinderling teaches wherein a distortion of the light beam is caused by the optical components of the LiDAR system and/or a direction of the second portion of the light beam (Hinderling ¶26-30, 35, 38-41).
It would have been obvious to one of ordinary skill in the art to modify Dussan to perform detection with a distortion as taught by Hinderling, because doing so is using a known technique to improve a similar device and may increase accuracy of detection.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Findlay in view of US20180100928A1 (Keilaf).
21. While not explicitly disclosing, Dussan in view of Findlay in view of Keilaf teaches The LiDAR system of claim 12, wherein the detector array is arranged so that the second component of the light beam strikes the detector array when the second component of the light beam is reflected in a surroundings of the LiDAR system (Keilaf Fig. 1A, 1C; ¶37-39, 41, 48-55).
.
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan in view of Findlay in view of US20040211887A1 (Lofthouse-Zeis).
23. While not explicitly disclosing, Dussan in view of Findlay in view of Lofthouse-Zeis teaches The LiDAR system of claim 12, wherein the evaluation unit describes a size of the second component of the light beam projected on the detector array (Lofthouse-Zeis Fig. 3: note various sizes of the beam on the detector 48; ¶21).
It would have been obvious to one of ordinary skill in the art to modify Dussan to evaluate the size or shape of the beam on the detector as taught by Lofthouse-Zeis because doing so may “monitor astigmatism or operate a device … for correcting the astigmatism” as taught by Lofthouse-Zeis in ¶21.
24. While not explicitly disclosing, Dussan in view of Findlay in view of Lofthouse-Zeis teaches The LiDAR system of claim 12, wherein the evaluation unit describes a shape of the second component of the light beam projected on the detector array (Lofthouse-Zeis Fig. 3: note various sizes of the beam on the detector 48; ¶21) and as further taught by the teaching reference US20120256786A1 in ¶74“distance information may be useful because the cross-sectional shape of the radiation beam may change as the radiation beam propagates, and it is desirable to know the cross-sectional shape of the radiation beam when analysing detected scattered radiation (the cross-sectional shape may influence the manner in which scattering of the radiation occurs)”.
It would have been obvious to one of ordinary skill in the art to modify Dussan to evaluate the size or shape of the beam on the detector as taught by Lofthouse-Zeis because doing .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Below is the reason for indication of allowable subject matter: the closest prior art does not disclose that the evaluation unit interpolates between values output by the subtracter circuits to determine a zero crossing of a curve represented by the values, where the zero crossing of the curve describe the position of the second component of the light beam projected onto the detector array, in combination with the other claimed features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20080029690A1 teaches a component corresponding to only the signal light can be extracted by subtracting the received light output of the photodetector in the extinction period from the received light output of the photodetector in the lighting period (¶5).
US20100194942A1 teaches In the arrangement, as in FIG. 17( a), pixel data of “pixels used for detection of only the disturbance light” is subtracted from pixel data of “pixels used for detection of the signal light including the disturbance light,” which pixels adjoin each other in a direction and form pairs. Specifically, the subtraction is carried out as follows: (pixel data of a pixel (row A, column 01))—(pixel data of a pixel (row B, column 02)), (pixel data of a pixel 
US20110102240A1 teaches 

    PNG
    media_image1.png
    375
    430
    media_image1.png
    Greyscale

US20110157578A1 teaches an amplitude and phase of a signal obtained by adding and subtracting output signals of a plurality of photodetectors are detected. In this way, output signals of some photodetectors can be collected into one output signal. (¶69)

    PNG
    media_image2.png
    449
    354
    media_image2.png
    Greyscale

US20110248170A1 teaches photopic correction may be implemented by subtracting the weighted value of the second photodiode output from the first photodiode output.
US20160119594A1 teaches a visible light image is obtained in the subsequent frame scanning period, preferably, infrared light components mixed in the output obtained from the second pixel are removed by subtracting the output obtained from the first pixel from the signals obtained from the second pixel. This makes it possible to improve color reproducibility of the visible light image. (¶12).
US5191384A teaches the position of the image I on the light receiving elements SPC1 and SPC2 is differentiated in accordance with a distance to the object which may vary within ranges from S1 to S5, a ratio between outputs of the light receiving elements SPC1 and SPC2 varies in accordance with the position of the image I:

    PNG
    media_image3.png
    376
    545
    media_image3.png
    Greyscale

Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645